COXE, Circuit Judge.
[1] We think the facts establish' beyond dispute that in February, 1900, a Chinese person named Chin Ren entered the United States, was arrested and brought before a United States commissioner and, after a full hearing, was discharged, the commissioner finding that Chin Len was a citizen of the United States, having been born here and lawfully entitled to enter and remain in the United States. A copy of this discharge dated May 14, 1900, signed by the commissioner was given to Chin Len. After being discharged Chin Len went to the city of Worcester, Mass., in the spring of 1900, where he lived until November, 1907, having in the meantime learned the English language and having-borne a good character in that community. In November, 1907, he returned to China for a visit. Before doing so, he made a declaration to the Chinese inspector at the port of Richford, Vt., showing that in May, 1900, he wás discharged by United States Commissioner Paddock. The discharge was then in his possession and he stated to the inspector that he desired to go to China for a visit, intending to depart from and return to the United States by way of Richford. Attached to this declaration was a photograph of Chin Len. Chinese Inspector A. L. Weeks indorsed upon the certificate presented to him the following:
‘"Class — Native. Judgment discharging defendant. Port of Richford', Vermont, November 20, 1907. A Chinese person comparing with the within photograph and giving the above name, departed through this port this 20th day of November, 1907, taking with him one copy of this paper and leaving one copy on file. Subject to investigation on his return.
“A. L. Weeks, Chinese Inspector.”
The relator returned to this country on the steamship Empress of China and arrived at Richford, Vt., July 30, 1909. He was denied admission by the inspector at Richford, whose finding was subsequently affirmed by the Secretary of Commerce and Labor. This ruling denying the relator admission was not based on any convincing proof, but on conclusions drawn from slight and, in our opinion, wholly inconsequential discrepancies in the papers and mistakes in the testimony of the relator. In view of all the facts and circumstances shown by the record, we have no doubt that the relator is the identical person who was adjudged to be entitled to enter and to remain in the United States by United States Commissioner Paddock’s judgment, and that he is the person who went to China in 1907 and returned to this country in 1909. To find otherwise would be arbitrarily to disregard the overwhelming weight of testimony. We agree with the finding of the District Judge as follows:
*549“Fifth: No question is made that this relator is the same Chinaman who then departed from the United ¡States, but when he conies hack here, with the identical papers that he presented on his departure, he is found not to be the rightful owner and holder of that certificate. In view of all the evidence adduced in his favor, all of which tends to show that he is the Chinaman who was tried by 'Commissioner Paddock, that he has lived in the United States for nearly ten years, has learned our language, has gone forth from the United States and is now seeking to return, the refusal on the part of the Immigration Department to permit him to return as these facts appeared on the rehearing, at least, was the result of prejudice instead of judicial fairness.”
Against the overwhelming weight of evidence which would be deemed sufficient in any common law action, we have the fact that there were erasures and alterations in the commissioner’s judgment, that is, an examination of the judgment seems to show that something had been erased in the space where the figures “14” appear and that these figures, or one of them, had been inserted. There is no pretense that this was done or could have been done by the relator or by his connivance. The erasures, if made, were probably made by the commissioner, who inserted the wrong date and immediately corrected his mistake. In any event, however, it is undisputed that the hearing, before the commissioner was in May, 1900, that his judgment was entered then and that the certificate given to the relator contains the following endorsement:
“United States of America. Northern District of New York. I, Frederick G. Paddock, United States commissioner for the Northern district of New York, do hereby certify that the within is a true copy of the judgment, rendered. in the within case on the 14th day of Hay, 1900, and of the whole, thereof. Fredk. G. Paddock, United States Commissioner for the Northern District ol' New York. Dated at Malone, N. Y., this 14th day of Hay, J900.’"
Conceding that some other figures had previously occupied the space where the figures “14” now are, of what moment is it upon this proceeding? No deduction unfavorable to the relator can be drawn therefrom. No motive for the change, if made, except a perfectly honest one can be suggested. The same observations are true regarding the alleged fraud in affixing the commissioner’s seal and the perfectly obvious mistake of the relator in saying that he received the certificate when he was in China, evidently confusing it in his mind with a document to be obtained in Hong Kong before coming to this country.
The relevant fact and the only relevant fact was whether he was Chin Ten who was adjudged to be a citizen of the United States by United States Commissioner Paddock in May, 1900. There was no other issue, and this being established without contradiction, the inspector’s refusal to permit him to return had no tangible basis on which to rest and was without authority of law.
The officials charged with the enforcement of the Chinese exclusion acts should give due force and effect to the judgments of the United States commissioners. The relator presented to the inspector at Richford a duly authenticated judgment showing that he was not an alien, but a citizen of the United States entitled to enter without molestation. Unless that judgment was impeached or the relator was *550shown not to be Chin Len, the inspector had no right to refuse him admittance. Neither of these propositions was established. On the contrary, the judgment has been proved genuine and the attempt to show that the relator was not Chin Len has wholly failed.
The cáse is much stronger than many of the reported cases where the Chinese persons, seeking entrance, endeavored bjr the testimony of witnesses to establish their citizenship. In the present case that fact had been judicially- determined by the finding of a competent tribunal. The inspector was .not justified in arbitrarily disregarding this judgment. He could prove it to be invalid or fraudulently issued, but he could not treat it as a nullity upon mere suspicion and conjecture. He was bound to treat it as valid until its invalidity was established. No relevant question of fact was presented so far as the commissioner’s judgment was concerned, or, indeed, upon the question of identity.
[2] In cases where the relator does not have a fair hearing the writ of habeas corpus is the proper remedy. Chin Yow v. United States, 208 U. S. 8, 28 Sup. Ct. 201, 52 L. Ed. 369, and cases cited. We are constrained to hold, therefore, that the hearings before the inspector and the Department of Commerce and Labor were not full, fair and unbiased, and that the decision refusing the relator admission to the United States was not warranted.
The order is affirmed.

For other cases see same topic & f number In Dec. & Am. Digs. 1907 to date, & Bep’r Indexes